
	
		II
		112th CONGRESS
		1st Session
		S. 186
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer (for herself,
			 Mr. Durbin, Mrs. Gillibrand, and Mr.
			 Brown of Ohio) introduced the following bill; which was read twice
			 and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To provide for the safe and responsible redeployment of
		  United States combat forces from Afghanistan.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe and Responsible Redeployment
			 of United States Combat Forces from Afghanistan Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)October 7, 2011,
			 will mark the 10-year anniversary of the start of Operation Enduring Freedom in
			 Afghanistan.
			(2)Members of the
			 United States Armed Forces and coalition forces have served valiantly and at
			 great personal sacrifice in support of Operation Enduring Freedom.
			(3)As of January 25,
			 2011, 1,457 American military personnel have lost their lives in support of
			 Operation Enduring Freedom and 10,226 have been wounded.
			(4)As of January 20,
			 2011, United States taxpayers have spent an estimated $336,000,000,000 for
			 operations in Afghanistan.
			(5)During a speech
			 at the United States Military Academy at West Point on December 1, 2009,
			 President Barack Obama outlined a detailed plan to allow the United States
			 to begin the transfer of our forces out of Afghanistan in July of
			 2011.
			(6)President Obama
			 also stated, It must be clear that Afghans will have to take
			 responsibility for their security, and that America has no interest in fighting
			 an endless war in Afghanistan.
			(7)It is essential
			 to begin turning responsibility for security in Afghanistan over to the
			 Government and people of Afghanistan.
			3.Statement of
			 policy on phased redeployment of United States combat forces from
			 AfghanistanIt is the policy
			 of the United States to begin the phased redeployment of United States combat
			 forces from Afghanistan not later than July 1, 2011.
		4.Plan for
			 Completion of Phased Redeployment of Combat ForcesNot
			 later than July 31, 2011, the President shall submit to Congress a plan for the
			 phased redeployment of United States combat forces from Afghanistan, to include
			 an end date for the completion of that redeployment.
		
